Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 18 and 20 – 22 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method for digital predistortion of multiband signals, the method comprising: receiving a plurality of input signals respectively in multiple different frequency bands, the plurality of input signals occupying an input frequency span equal to a difference between a maximum frequency in a highest of the multiple different bands and a minimum frequency in a lowest of the multiple different bands; frequency shifting at least one signal from the plurality of input signals to produce condensed shifted signals, each corresponding to a respective one of the plurality of input signals, occupying a condensed frequency span smaller than the input frequency span; and processing the condensed shifted signals, including applying digital predistortion to the condensed shifted signals as claimed in independent claim 1 and similarly claimed in independent claims 11, 20, and 21. Therefore, claims 1 – 18 and 20 – 22 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON. JOSEPH

Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633